Citation Nr: 9932255
Decision Date: 11/16/99	Archive Date: 02/08/00

DOCKET NO. 96-27 517               DATE NOV 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Portland, Oregon

THE ISSUES

1. Entitlement to a compensable evaluation for a right ear hearing
loss.

2. Entitlement to an evaluation in excess of 10 percent for right
ear otitis media.

3. Entitlement to a temporary total (100 percent) disability
evaluation for a period of post-hospital convalescence under 38
C.F.R. 4.30 (West 1991).

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant had active service from July 1973 to July 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a
March 1996 rating decision of the Department of Veterans Affairs
(VA) Portland Regional Office (RO) which denied claims seeking
compensable evaluations for right ear hearing loss and right ear
otitis media and a temporary total evaluation under 38 C.F.R. 4.30
for a period of convalescence following November 1995 surgery and
hospitalization for a service-connected right ear disability.

In a June 1999 rating decision, the RO increased the evaluation
assigned the right ear otitis media disability to 10 percent. A
claimant presumably seeks the maximum benefit allowed by law; thus,
the claim remains in controversy where less than the maximum
available benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993).
Therefore, the claims for appellate review are as stated on the
title page of this decision.

In his May 1996 substantive appeal, the appellant indicated that he
wanted to testify at a hearing at the RO before a Member of the
Board. In January 1999, he testified at an RO hearing before a
hearing officer, and in an August 1999, he indicated that he no
longer wanted a hearing before a Member of the Board. The foregoing
statement constitutes a valid withdrawal of the hearing request
pursuant to 38 C.F.R. 20.702(e).

2 -

FINDINGS OF FACT

1. Pure tone thresholds for the right ear are shown to be 60
decibels (dB) at 1000 Hertz (Hz); 85 dB at 2000 Hz; 95 dB at 3000
Hz; and 100 dB at 4000 Hz.

2. The average pure tone threshold measurement for the right ear
was 85 dB; the speech recognition ability for the right ear was 84
percent.

3. Right ear otitis media is not manifested by a suppurative
process, aural polyps, or loss or deformity of an auricle or
malignant neoplasm of the right ear.

CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for a right ear
hearing loss are not met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38
C.F.R. 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 (1999).

2. The criteria for an evaluation in excess of 10 percent for right
ear otitis media are not met. 38 U.S.C.A.  1155, 5107(a) (West
1991); 38 C.F.R.  4.1, 4.2, 4.87, Diagnostic Codes 6200, 6201,
6204, 6205, 6207, 6208 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations

The claims of entitlement to an evaluation in excess of 10 percent
for right ear otitis media and a compensable evaluation for right
ear hearing loss are well grounded pursuant to 38 U.S.C.A. 5107(a),
as they are not inherently implausible. Drosky v. Brown, 10 Vet.
App. 251 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 63 2
(1992) (contention of increase in disability severity renders claim
well grounded).

3 -

The Board finds that VA has satisfied its statutory obligation to
assist the appellant in the development of facts pertinent to the
claim. 38 U.S.C.A. 5107(a). On review, the Board sees no areas in
which further development may be fruitful.

Disability evaluations are determined by the application of a
schedule of ratings based on average impairment in earning
capacity. 38 U.S.C.A. 1155. Requests for increased disability
ratings require consideration of the medical evidence of record
compared to the criteria in the VA Schedule for Rating
Disabilities. 38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the veteran's
claim, or the evidence is in equipoise, the claim will be granted.
A claim will be denied only if the preponderance of the evidence is
against the claim. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. 3.102
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In rating the severity of a particular disability, it is essential
to consider its history. 38 C.F.R. 4.1; Peyton v. Derwinski, 1 Vet.
App. 282 (1991). However, where entitlement to compensation has
already been established and an increase in the disability rating
is at issue, the present level of disability is of primary concern
Although a rating specialist is directed to review the recorded
history of a disability to make a more accurate evaluation,
regulations do not give past medical reports precedence over
current findings. 38 C.F.R. 4.2; Francisco v. Brown, 7 Vet. App.
55, 58 (1994).

The evaluation of the right ear hearing loss and right ear otitis
media disabilities are governed by 38 C.F.R. 4.85 and 4.86 of VA's
Schedule for Rating Disabilities. * Impairment of auditory acuity
is evaluated using the criteria in 38 C.F.R. 4.85.

-----------------------------------------------------------------
* The rating criteria for evaluation of diseases of the ear and
other sense organs were recently altered effective June 10, 1999.
See 38 C.F.R. 4.85, 4.86, 4.86a, 4.87, 4.87a, 4.87b (1998); 64 Fed.
Reg. 25,202-10 (May 11, 1999) (codified at 38 C.F.R. 4.85, 4.86,
4.87, 4.87a (1999)). When a relevant regulation changes during the
pendency of an appeal, as is the case here, the version most
favorable to appellant applies. Kamas v. Derwinski, 1 Vet. App.
308, 313 (199 1). See also DeSousa v. Gober, 10 Vet App. 461, 467
(1997); Bernard v. Brown, 4 Vet. App. 384, 394 (1993). In this
case, though, the regulatory changes were made because medical
science has advanced, and commonly used medical terms have changed.
The effect of these amendments was to update this portion of the
rating schedule to ensure that it used current medical 

- 4 -

"Assignment of disability ratings for hearing impairment are
derived by a mechanical application of the rating schedule to the
numeric designations assigned after audiometric evaluations are
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
Evaluations of bilateral hearing loss range from noncompensable to
100 percent based on organic impairment of hearing acuity as
measured by the results of controlled speech discrimination tests
together with the average hearing threshold level as measured by
pure tone audiometry tests in frequencies 1000, 2000, 3000, and
4000 cycles per second divided by four.

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes eleven
auditory acuity levels designated from level "I" for essentially
normal acuity through level "XI" for profound deafness. 38 C.F.R.
4.85 and Part 4, Diagnostic Codes 6100 to 6110. The evaluations
derived from this schedule are intended to make proper allowance
for improvement by hearing aids. 38 C.F.R. 4.86. Because service
connection is in effect for only the right ear, the nonservice-
connected left ear will be assigned a Roman Numeral designation for
hearing impairment of I. 38 C.F.R. 4.85(f). When the pure tone
threshold at each of the four specified frequencies (1000, 2000,
3000, and 4000 Hz) is 55 dB or more, the rating specialist will
determine the Roman numeral designation for hearing impairment from
either Table VI or Table VIa, whichever results in the higher
numeral. 38 C.F.R. 4.86(a). When the pure tone threshold is 30 dB
or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating
specialist will determine the Roman numeral designation for hearing
impairment from either Table VI or Table VIa, whichever results in
the higher numeral. That numeral will then be elevated to the next
higher Roman numeral. 38 C.F.R. 4.86(b).

Diseases of the ear such as otitis media are rated under the
criteria in 38 C.F.R. 4.87. Under Code 6200 for chronic suppurative
otitis media, mastoiditis, or cholesteatoma (or any combination),
a 10 percent rating may be assigned during suppuration or with
aural polyps. Chronic nonsuppurative otitis media with

-----------------------------------------------------------------
terminology and unambiguous criteria and reflected medical advances
that had occurred since the last review. As such, the amendments
did not substantively change the regulation for purposes of
appellate review. 

- 5 -

effusion (serous otitis media), under Code 6201 , is rated based on
hearing impairment. 38 C.F.R. 4.87.

II. Factual Background

The RO established service connection for right ear otitis media by
March 1990 rating decision, based on service medical record entries
and post-service private and VA clinical and examination reports,
showing otitis media. A noncompensable rating was assigned as the
July 1990 VA examination found no drainage of the right ear. The RO
also established service connection for right ear hearing loss,
secondary to the service-connected right ear otitis media, and
assigned it a noncompensable evaluation. In December 1995, the
appellant filed a claim for increased evaluations for right ear
otitis media and hearing loss.

In February 1995, the appellant underwent a right radical
mastoidectomy. A private physician wrote that the appellant had
symptoms of pain requiring narcotic medication and that an
audiogram revealed marked conductive hearing loss in the right ear.
Computer-assisted tomography (CT scan) of the mastoid area showed
bone destruction. Examination found exudate in the area of the
right tympanic membrane. The diagnoses were chronic mastoiditis of
the right ear with most likely cholesteatoma and conductive right
ear hearing loss.

In September 1995, the appellant underwent another right
mastoidectomy. Pain had persisted since February and he had fluid
in his middle ear cavity with drainage. Examination revealed a
retracted, grafted, and very thickened right tympanic membrane with
fluid present. The physician noted that an audiogram showed very
severe neurosensory loss and "basically a dead right ear due to his
past infection". The impression was chronic mastoiditis, right ear,
with no serviceable hearing. During the mastoidectomy, a brain
herniation was noted in the mastoid bowel.

In November 1995, the appellant underwent a resection of the right
mastoid and temporal bone and exploration to complete the diagnosis
of brain herniation into the skull. The physician noted a
continuing chronic infection of the mastoid and ear

6 -

canal and resulting "dead" right ear from which drainage had
stopped. It was noted that a CT scan showed a small break in the
skull at the level of the mastoid and temporal bone, which was
considered the source of the brain herniation. A mastoidectomy with
repair of cranial defect and removal of encephalocele was
performed. Postoperatively, he had some serous drainage through the
ear that was not considered due to cerebrospinal fluid leak, but to
the postoperative bed. He was discharged from the hospital on
November 25, 1995 to be followed as an outpatient.

VA audiologic examination in February 1996 showed no response in
the right ear. The examiner noted the results were invalid for
rating purposes, possibly due to malingering. The examiner also
noted that hearing in the right ear was very likely in the range of
15 to 20 dB worse than ththat in the left ear on average, although
this was difficult to assess reliably. The examiner also noted that
the ear disease caused imbalance, but it was also reported that
there was no active ear disease or infection.

VA examination in April 1998 showed pure tone thresholds, in dB, as
follows: 60 dB at 1,000 Hz; 80 dB at 2,000 Hz; 95 dB at 3,000 Hz;
and 105+ dB at 4,000 Hz.. The average pure tone threshold
measurement was 85 dB. Speech discrimination was 84 percent correct
in the right ear. These results represented moderate to profound
wide range mixed hearing loss in the right ear. All ipsilateral
acoustic reflexes were absent in the right ear. There was no
evidence of a chronic suppurative process or residual
cholesteatoma. It was noted that the appellant complained of
occasional vertigo.

A September 1998 private audiometric examination showed pure tone
thresholds, in dB, as follows: 55 dB at 1000 Hz; 75 dB at 2000 Hz;
no response at 3000 Hz; and no response at 4000 Hz. It was noted
that the appellant had profound right ear hearing loss, occurring
when the average hearing level is greater than 90 dB.

The appellant testified at a January 1999 before an RO hearing
officer that he had no hearing in his right ear since the November
1995 surgery. He reported he had infections for many years before
the surgery, but that since November 1995 his ear had stopped
draining. He also noted that his right ear intermittently ached,

7 -

especially in the cold. He remarked that he had drainage from the
right ear for about two months following the November 1995 surgery.

In January 1999, Dr. Johansen, the surgeon who performed the
November 1995 mastoidectomy, stated that he last saw the appellant
in September 1996. He noted that, with his severe ear disease, he
had a "completely dead right ear, with no appreciable hearing."

A January 1999 VA Security Prescription Form indicated that the
appellant was completely deaf in the right ear, and that no benefit
would accrue from his use of hearing protection.

VA examination in February 1999 revealed pure tone thresholds, in
dB, as follows: 60 dB at 1,000 Hz; 85 dB at 2,000 Hz; 95 dB at
3,000 Hz; and 100 dB at 4,000 Hz. The average pure tone threshold
was 85 dB. Speech audiometry revealed speech recognition ability of
84 percent correct in the right ear and 100 percent correct in the
left ear. There was no change from the previous examination
results, which showed a moderate to profound mixed hearing loss in
the right ear. The examiner noted the appellant had no drainage
from the right ear, although he did have periodic pain in the right
mastoid area. The examiner also noted that initially, during
testing, the appellant did not respond to any speech stimuli
presented to the right ear, indicating malingering and an attempt
to exaggerate the hearing loss. The examiner apparently reviewed
this conclusion with the appellant and further testing was
considered valid. The examiner remarked that the appellant did not
have a total loss of hearing, although the appellant asserted that
he was totally deaf because surgical procedures had removed all his
hearing organs, which the examiner stated was untrue. The diagnosis
was asymmetrical hearing loss and moderate to profound mixed
hearing loss in the right ear. It was also noted that it was less
likely than not that the appellant's complaints of vertigo were due
to the service-connected otitis media or the history of surgical
procedures.

- 8 -

III. Analysis

The Board will first address the appellant's claim for a
compensable evaluation for right ear hearing loss. To determine the
evaluation to be assigned, the audiometry results are applied to
Table VI of 38 C.F.R. 4.85. The valid results applicable to the
right ear showed average pure tone measurements of 85 dB in April
1998 and in February 1999. The valid results also showed speech
discrimination scores of 84 percent in April 1998 and February
1999. These measurements, when applied to Table VI, identify Roman
numeric designation "IV" for the right ear. Since hearing loss in
the left ear is not service connected, the hearing in that ear is
considered normal for purposes of computing the service-connected
disability rating. A Roman numeric designation "I" is assigned the
left ear. The appropriate rating for the current bilateral hearing
loss resulting from these numeric designations applied to Table VII
is noncompensable.

As noted above, when the pure tone threshold at each of the four
specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or
more, as is the case here based on the April 1998 and February 1999
audiometric results, the Roman numeral designation for hearing
impairment may be determined from Table Vla. 38 C.F.R. 4.86(a). In
this case, the average pure tone threshold measurements of 85 dB
applied to Table VIa results in a Roman numeric designation of
VIII. The hearing in the left ear, since it is not service
connected, is considered normal and assigned a Roman numeric
designation "I." The appropriate rating for the current bilateral
hearing loss resulting from these numeric designations applied to
Table VII is also noncompensable.

The Board notes the appellant's contentions that he is totally deaf
in his right ear, the statements of Dr. Johansen that the
appellant's right ear is "completely dead", and the comments of the
February 1996 and February 1999 VA examiners suggesting
malingering. In the evaluation of hearing loss severity, though,
those considerations are not probative. The ratings for hearing
impairment are derived by a mechanical application of the rating
schedule. Lendenmann, 3 Vet. App. at 349. In this case, the results
of the two valid audiometric examinations, in April 1998

9 -

and in February 1999, mandate the assignment of a noncompensable
evaluation. Thus, the preponderance of the evidence is against the
claim for a compensable evaluation for a right ear hearing loss.

As for the appellant's claim for an evaluation in excess of 10
percent for right ear otitis media, Diagnostic Code 6201 provides
for chronic nonsuppurative otitis media with effusion (serous
otitis media) to be rated based on hearing impairment. 38 C.F.R.
4.87. For the reasons discussed in the preceding paragraphs, the
severity of the appellant's hearing loss in the right ear is not
such as to warrant a compensable evaluation. Thus, an evaluation 'm
excess of 10 percent is not warranted under Diagnostic Code 620 1.

Diagnostic Code 6200 provides for a 10 percent evaluation for
chronic suppurative otitis media, mastoiditis, or cholesteatoma (or
any combination) during suppuration or with aural polyps. Drainage
from the right ear was noted in September 1995 and after the
November 1995 surgery, but no suppurative process was noted in
February 1996, April 1998, September 1998, or February 1999.
However, the diagnostic criteria do not provide for an evaluation
in excess of 10 percent. Thus, an evaluation in excess of 10
percent is not assignable under Diagnostic Code 6200.

The remaining diagnostic codes applicable to diseases of the ear
that provide for evaluation in excess of 10 percent include
Diagnostic Code 6204 for peripheral vestibular disorders
(occasional dizziness warrants a 10 percent evaluation, whereas
dizziness and occasional staggering may warrant a 30 percent
evaluation); Diagnostic Code 6205 for Meniere's syndrome (hearing
impairment with vertigo less than once per month may warrant a 30
percent evaluation, between one and four times per month may
warrant a 60 percent evaluation, and more than four times per month
may warrant a 100 percent evaluation); Diagnostic Code 6207 for
loss of an auricle (deformity of one auricle with loss of one-third
or more of the substance warrants a 10 percent evaluation, whereas
complete loss of one auricle may warrant a 30 percent evaluation);
and Diagnostic Code 6208 for malignant neoplasm of the ear, which
may warrant a 100 percent evaluation. 38 C.F.R. 4.87.

- 10-

Here, while the evidence summarized above does illustrate the
appellant s complaints of vertigo, the RO by June 1999 rating
decision denied service connection for vertigo. An evaluation in
excess of 10 percent cannot be sustained utilizing evidence of a
nonservice-connected disability. Thus, a higher evaluation is not
permissible under the criteria of Codes 6204 or 6205. Moreover,
there is no evidence to suggest that the surgical procedures
resulted in any deformity to the right ear, thereby foreclosing a
higher evaluation under Diagnostic Code 6207. Nor is there any
suggestion of a malignant neoplasm affecting the right ear as would
be required for a higher evaluation under Diagnostic Code 6208.

For these reasons, the evidence as applied to the criteria
governing ratings of diseases of the ears, does not warrant more
than a 10 percent evaluation. It is the determination of the Board
that the preponderance of the evidence is against the claim of
entitlement to an evaluation in excess of 10 percent for right ear
otitis media.

ORDER

Entitlement to a compensable evaluation for a right ear hearing
loss is denied.

Entitlement to an evaluation in excess of 10 percent for right ear
otitis media is denied.

REMAND

As to the third issue on appeal, whether the evidence supports a
temporary total rating under 38 C.F.R. 4.30 for a period of
convalescence following November 1995 surgery and hospitalization.
The claim is well grounded, as it is not inherently implausible.
See generally Drosky v. Brown, 10 Vet. App. 251 (1997); Proscelle
V. Derwinski, 2 Vet. App. 629 (1992) (contention of an increase in
disability severity

renders claim well grounded). VA has a resulting statutory
obligation to assist the appellant in the development of facts
pertinent to the claim. 38 U.S.C.A. 5107(a).

The appellant's representative argued that the claim should be
remanded for a statement by Dr. Johansen substantiating the
convalescence required following the November 1995 procedure. The
records of the November 1995 hospitalization do not extend past
November 25, 1995 and only indicate that the appellant would be
followed as an outpatient. Dr. Johansen provided a January 1999
statement, but did not address this aspect of the claim. He did,
though, state that he last saw the appellant in September 1996 and
had reviewed the appellant's records. This statement indicates that
Dr. Johansen may possess records of the appellant's care between
November 1995 and September 1996 that could shed light on the
convalescence required.

In view of the foregoing, the case is REMANDED for the following
development:

After securing from the appellant any necessary release, the RO
should contact Dr. Johansen and request that he provide copies of
all treatment records relevant to the appellant from November 15,
1995 to September 3, 1996. All documents (not already of record)
obtained should be associated with the claims file. The RO should
also ask Dr. Johansen to provide an opinion, based on a review of
his records and his professional recollection, whether the
appellant required a period of convalescence following the November
1995 surgery and hospitalization and, if so, the exact length of
any such period of convalescence.

After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains denied, the appellant and his

- 12 -

representative should be furnished a supplemental statement of the
case and given the opportunity to respond. The case should then be
returned to the Board.

The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

J.F. Gough
Member, Board of Veterans' Appeals

13 -



